DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of 12/10/2020, Claims 1-10, 13, 14, and 16-18 are pending. Claims 1, 4-7, and 13 are amended. Claims 16-18 are new. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends from rejected Claim 11. For the purposes of Examination, it will be assumed that Claim 14 is intended to depend from Claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9573738).
 Regarding Claim 1, Lai discloses a straw lid valve assembly comprising a cap (10) configured to connect with a drinking vessel (40). Regarding the added limitations of 12/10/2020, Lai discloses the cap includes a lower wall at Element 17 in Figure 13 including a valve receiving opening and a spout receiving recess (11a) having a recess floor, wherein the valve receiving passage extends from the lower wall to the recess floor (Col. 5 Lines 22-27). 
Lai further discloses a spout (20) pivotally connected with the cap and pivotal about a pivot axis (defined by pivot shaft 21) between a drinking position and a closed position. The spout includes an inner passage (between inlet 241 and outlet 242) that is in fluid communication with the drinking vessel when in the drinking position and is closed off from the drinking vessel when in the closed position. A valve member (30) is receivable in the cap, and the valve member including a drink passage (31) and a vent passage (33). Both passages are in fluid communication with the drinking vessel (via outlets 13 and 15) when the cap is connected with the drinking vessel and the valve member is received in an operative position in the cap. The valve member is receivable in the valve receiving passage such that an uppermost surface of the valve member is exposed to ambient when the spout is in the drinking position and the valve member is received in the operative position in the cap. 
Lai does not disclose the valve member is receivable through the valve receiving opening in the same manner that Applicant’s valve member 26 is inserted from below in valve receiving passage (Applicant Element 38) in the lower wall (Applicant Element 92). 
However, Lai does disclose that in order to allow easy assembly and positioning of the gasket on the valve seat, a groove is used on the upper side of the cap body. To vary the position in which the valve is inserted is an obvious variation that would not impact the functioning of the valve. Furthermore, such a variation in which direction the valve would be inserted may be considered a design choice consideration. Both the topside insertion seen in Lai and the bottom insertion disclosed by Applicant would provide a removable insertion configuration that would securely hold the valve in place 

    PNG
    media_image1.png
    1486
    2230
    media_image1.png
    Greyscale

 
Regarding Claim 2, Lai discloses the valve member is an integrally formed piece of resilient material (Col. 3 Lines 26-27) that fills the valve receiving passage and seals against an inner side of the valve receiving passage when the valve member is received in the operative position in the cap.
Regarding Claim 5, Lai discloses the valve member includes a flexible sealing ring (flexible flange 32) surrounding an upper drink opening of the drink passage, wherein the flexible sealing ring is a self-adjusting seal capable of conforming to a convex outer surface (hemispherical surface 22a) of the spout (Col. 4 Lines 28-42). Lai does not explicitly disclose the seal adjusting seal is capable of conforming from a convex configuration to the convex outer surface of the spout. However, a person having ordinary skill in the art would recognize that the resilient material of the gasket in Lai would conform to the convex shape of the hemispherical surface of the spout as an inherent property of resilient members in pressing contact with a solid convex surface. 
Regarding Claim 6, Lai discloses straw lid valve assembly comprising a cap (10) configured to connect with a drinking vessel (40). The cap including valve receiving passage (at 17) and a spout (20) pivotally connected with the cap and pivotal about a pivot axis (defined by pivot shaft 21) between a drinking position and a closed position. The spout includes an inner passage (between 241 and 242) that is in fluid communication with the drinking vessel when in the drinking position and is closed off from the drinking vessel when in the closed position. Lai discloses a valve member (30) receivable in the cap, and the valve member including a drink passage (31) and a vent passage (33) both of which are in fluid communication with the drinking vessel when the cap is connected with the drinking vessel and the valve member is received in an operative position in the cap. Lai further discloses the valve member is receivable in the valve receiving passage such that an uppermost surface of the valve member is exposed to ambient when the spout is in the drinking position and the valve member is received in the operative position in the cap. Lai further discloses the valve member 
Regarding Claim 7, Lai discloses the spout includes a convex outer surface offset from the uppermost surface and the valve member includes a concave bearing surface against which the convex outer surface bears when the valve member is received in the operative position in the cap. 
Regarding Claim 8, Lai discloses the valve member includes an upper vent opening of the vent passage disposed within the uppermost surface and an upper drink opening of the drink passage disposed within the concave bearing surface.
Regarding Claim 9, Lai discloses the spout includes a vent closure (25) that closes the vent opening when the spout is in the closed position (Col. 4 Lines 22-31).
Regarding Claim 10, Lai discloses the vent closure is a bump extending from the spout.
Claims 3, 4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US  9573738) as applied to claim 1 above, and further in view of Lin (US 2018/0332987).
Regarding Claim 3, Lai discloses the limitations of Claim 1 as discussed above. Lai does not disclose the drink passage includes a shoulder between a lower passage and an upper passage, which has a smaller diameter than the lower passage, wherein the lower passage is configured to receive an associated straw within the lower passage. 
Lin discloses a similar valve-drinking tube lid comprising a drink passage includes a shoulder between a lower passage and an upper passage, which has a smaller diameter (at 524) than the lower passage (525), wherein the lower passage is configured to receive an associated straw (530) within the lower passage. Lai and Lin are analogous inventions in the art of vented container lids with pivoting drinking means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid and valve of Lai with the straw receiving means of Lin in order to provide a means to drink liquid from the bottom of the container without tipping the container itself. This represents the combination of prior art elements according to known methods to yield predictable results in forming an alternative drinking arrangement that is commonly practiced in the art. 
Regarding Claim 4, Lai discloses the valve member includes a flexible sealing ring (flange 32) surrounding an upper drink opening of the drink passage, wherein the flexible sealing ring deforms toward a concave configuration when the spout is in the 
Regarding Claim 16, Lai discloses a straw lid valve assembly comprising a cap configured to connect with a drinking vessel, the cap including a valve receiving passage. Lai also discloses a spout pivotally connected with the cap and pivotal about a pivot axis between a drinking position and a closed position, the spout including an inner passage that is in fluid communication with the drinking vessel when in the drinking position and is closed off from the drinking vessel when in the closed position, the spout includes a base including a convex outer surface and an extension extending from the base, wherein the inner passage extends through the base and the extension. Lai also discloses a valve member receivable in the cap, the valve member including a drink passage and a vent passage both of which are in fluid communication with the drinking vessel when the cap is connected with the drinking vessel and the valve member is received in an operative position in the cap, wherein the vent passage extends to an upper vent opening provided in an uppermost surface of the valve member, wherein the valve member is receivable in the valve receiving passage such that when the valve member is received in the operative position in the cap the uppermost surface of the valve member is exposed to ambient when the spout is in the drinking position. Lai does not disclose the extension covers the vent opening in the uppermost surface when the spout is in the closed position. Rather, Lai discloses a lug (25) on the spout base (22, 22a) covers the vent opening (33). 
Lin discloses a similar vent (550) which is covered by the spout extension when the spout is in the closed position. See Diagram 2 below. 

    PNG
    media_image2.png
    948
    2268
    media_image2.png
    Greyscale
 
Lai and Lin are analogous inventions in the art of vented container lids with pivoting drinking means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify position of the vent closure means of Lai to be on the spout extension as seen in Lin as this represents a modification in the vent closure positioning. The location of the vent closure may be modified to different locations and the functionality of closing the vent would be maintained in either configuration. The bump vent closure seen in Lin is commonplace in the art and may be adapted to accommodate different vent positions or openings. Please see MPEP 2144.04 Section VI. Part C which discusses the obvious type variation in the rearrangement of parts. Also note the configuration of Stephens (US 5242079)    
Regarding Claim 17, Lai discloses the cap includes a lower wall including a valve receiving opening that defines a portion of the valve receiving passage and a spout receiving recess having a recess floor, wherein the valve receiving passage extends 
Regarding Claim 18, Lai discloses  the valve member includes a flexible sealing ring surrounding an upper drink opening of the drink passage, wherein the flexible sealing ring is a self-adjusting seal capable of conforming from a convex configuration to a convex outer surface of the spout.
Allowable Subject Matter
Claim 13 is allowed. Claim14 would be allowable once if amended to correct dependency from Claim 13. 
Response to Arguments
Applicant’s arguments with respect to the previous claims have been considered but are moot because the new ground of rejection relies on obviousness rejections with different combinations of the references applied in the prior rejection of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GIDEON R WEINERTH/Examiner, Art Unit 3736